SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
170
KA 10-00719
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ZACHERY A. ROGERS, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered February 9, 2010. The judgment convicted
defendant, upon his plea of guilty, of rape in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of rape in the second degree (Penal Law §
130.30 [1]). Contrary to defendant’s contention, his waiver of the
right to appeal was voluntarily, knowingly and intelligently entered
(see People v Lopez, 6 NY3d 248, 256). County Court “ ‘expressly
ascertained from defendant that, as a condition of the plea, he was
agreeing to waive his right to appeal, and the court did not conflate
that right with those automatically forfeited by a guilty plea’ ”
(People v Porter, 55 AD3d 1313, lv denied 11 NY3d 899). Furthermore,
defendant executed a written waiver of the right to appeal and advised
the court that he understood the contents of that written waiver. The
valid waiver encompasses defendant’s challenges to the severity of the
sentence (see People v Hidalgo, 91 NY2d 733, 737), and to the court’s
denial of his request for youthful offender status (see Porter, 55
AD3d 1313).




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court